DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al (WO 2018/009155 A1).

Regarding claim 7. Shah et al discloses a method for manufacturing a resistive random access memory structure, comprising:
forming a first insulating layer (FIG. 3A, item 302) on a substrate (FIG. 3A, item 301);

forming a resistance switching layer (FIG. 3B, item 310) on the bottom electrode layer (FIG 3B, item 306);
forming a sacrificial layer (FIG. 3C, item 312, 314 and FIG. 3J, item 320) on the resistance switching layer (FIG. 3B, item 310), wherein a material (Page 13, lines 23-24, i.e. first dielectric hardmask layer 312 are composed of a carbon doped silicon material) of the sacrificial layer (FIG. 3B, item 312; FIG. 3K, items 312) is different from a material (Page 15, lines 9-10, i.e. where metal oxide switching layer 310 and the oxygen exchange layer 308 include a same metal, such as Hf) of the resistance switching layer (FIG. 3B, item 310);
patterning the sacrificial layer (FIG. 3E, item 312 and 314), the resistance switching layer (FIG. 3E, item 310), and the bottom electrode layer (FIG. 3E, item 306);
forming a liner (FIG. 3F, item 315) to conformally cover (FIG. 3F, item 315) the sacrificial layer (FIG. 3F, item 312 and 314), the resistance switching layer (FIG. 3F, item 310), the bottom electrode layer (FIG. 3F, item 306), and the substrate (FIG. 3F, item 301), wherein the liner (FIG. 3F, item 315) comprises a hydrogen gas barrier material (Page 15, lines 27-29, i.e. the dielectric spacer layer 315 is a material such as, but not limited to, silicon nitride, silicon carbide, carbon-doped silicon nitride, or any suitable non-oxygen containing material; );
forming a second insulating layer (FIG. 3H, item 318) on the liner (FIG. 3H, item 315), wherein a material (Page 18, lines 14-16, i.e. Suitable materials for the second dielectric layer 318 may be the same as those described in association with the second 
removing the liner (FIG. 3G, item 315) on a top surface (FIG. 3G, item 314) of the sacrificial layer ( FIG. 3G, item 312 and 314) to expose the top surface (FIG. 3G, item 314) of the sacrificial layer (FIG. 3G, item 312 and 314);
removing the sacrificial layer (FIG. 3I and 3M, items 312 and 314) to expose a top surface of the resistance switching layer (FIG. 3M, item 310); and conformally forming a top electrode layer (FIG. 3N, item 322) on the resistance switching layer (FIG. 3N, item 310), wherein the top electrode layer (FIG. 3N, item 322) forms a recess (FIG. 3N, item 322).

Regarding claim 8. Shah et al discloses all the limitations of the method for manufacturing the resistive random access memory structure as claimed in claim 7 above.
Shah et al further discloses wherein removing the sacrificial layer (FIG. 3L and 3M, items 312 and 320) comprises:
performing an anisotropic etching process (Page 16, line 33 to page 17 line 3; i.e. Figure 3L illustrates the structure of Figure 3K following an etch process to create an upper portion 321A of a via 321 in the third dielectric layer 320, followed by mask removal. In an embodiment, a silicon oxide or carbon doped silicon oxide dielectric layer ) to remove a portion (FIG. 3L, item 321A) of the sacrificial layer (FIG. 3L, item 320) and to form a first opening (FIG. 3L, item 321A) in the sacrificial layer (FIG. 3L, item 320); and 
performing an isotropic etching process to completely remove the sacrificial layer (Page 17, lines 22-23, i.e. a wet etch is employed to clean the remaining first dielectric hardmask layer 312 after a plasma etch) and to form a second opening (FIG. 3M, item 321B), wherein the second opening (FIG. 3M, item 321B) exposes the top surface of the resistance switching layer (FIG. 3M, item 310).

Regarding claim 9. Shah et al discloses all the limitations of the method for manufacturing the resistive random access memory structure as claimed in claim 8 above.
Shah et al further discloses wherein after performing the anisotropic etching process, the first opening (FIG. 3L, item 321A) does not expose (FIG. 3L, item 312) the top surface of the resistance switching layer (FIG. 3L, item 310).

Regarding claim 10. Shah et al discloses all the limitations of the method for manufacturing the resistive random access memory structure as claimed in claim 8 above.
Shah et al further discloses wherein during the isotropic etching process (Page 17, lines 22-23, i.e. a wet etch is employed to clean the remaining first dielectric hardmask layer 312 after a plasma etch), a ratio of an etching rate of the sacrificial layer 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”

Regarding claim 11. Shah et al discloses all the limitations of the method for manufacturing the resistive random access memory structure as claimed in claim 8 above.

(Examiner makes note that since the same material properties and etching processes that have been claimed, the prior art also discloses, therefore the prior art of record inherently discloses a ratio of the etching rate of the sacrificial layer to an etching rate of the liner is 5-100)
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”

Regarding claim 12. Shah et al discloses all the limitations of the method for manufacturing the resistive random access memory structure as claimed in claim 7 above.
Shah et al further discloses further comprising:
depositing a first conductive material (FIG. 3N, item 324) on the top electrode layer (FIG. 3N, item 322) and filling the first conductive material (FIG. 3N, item 324) into the recess (FIG. 3N, item 322);
performing a planarization process (Page 18, lines 23-25, i.e. Figure 30 illustrates the structure of Figure 3N following planarization to form atop electrode 327 and atop electrode contact 325. In an embodiment, a chemical mechanical polishing (CMP) process is used for the planarizing) to remove a portion of the first conductive material (FIG. 3N, item 324) and a portion of the top electrode layer (FIG. 3N, item 322) and to form a contact plug (FIG. 3O, item 325) in the recess (FIG. 3O, item 327), wherein a top surface of the contact plug (FIG. 3O, item 325) is coplanar (Page 18, lines 23-25, i.e. Figure 3O illustrates the structure of Figure 3N following planarization to form atop electrode 327 and atop electrode contact 325) with a top surface of the top electrode layer (FIG. 3O, item 327);
depositing a second conductive material (FIG. 10, item 1016; page 24, line 33, i.e. upper interconnect) on the contact plug and the top electrode layer (FIG. 10, item 1014 encompasses FIG. 3O, items 325 and 327); and 
performing a patterning process to remove a portion of the second conductive material and to form a conductive line (FIG. 10, item 1016) on the contact plug and the top electrode layer (FIG. 10, item 1014 encompasses FIG. 3O, items 325 and 327).

Regarding claim 13. Shah et al discloses all the limitations of the method for manufacturing the resistive random access memory structure as claimed in claim 7 above.
Shah et al further discloses wherein the material (Page 13, lines 23-24, i.e. first dielectric hardmask layer 312 are composed of a carbon doped silicon material.) of the sacrificial layer (FIG. 3B, item 312) is different from a material (Page 12 lines 1-3, i.e. the bottom electrode layer 306 is composed of a material such as, but not limited to, TiN, TaN, W or Ru.) of the bottom electrode (FIG. 3B, item 306) layer and a material of the first insulating layer (FIG. 3F, item 315).

Regarding claim 14. Shah et al discloses all the limitations of the method for manufacturing the resistive random access memory structure as claimed in claim 7 above.
Shah et al further discloses wherein the material of the sacrificial layer (FIG. 3B, item 312) includes polycrystalline silicon, amorphous silicon, or a combination thereof (Page 13, lines 23-24, i.e. first dielectric hardmask layer 312 are composed of a carbon doped silicon material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that1 the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (WO 2018/009155 A1) as applied to claim 7 above, and further in view of Lin et al (U.S. Patent 9,954,166).

Regarding claim 15. Shah et al discloses all the limitations of the method for manufacturing the resistive random access memory structure as claimed in claim 7 above.
Shah et al further wherein a part (FIG. 3O, bottom portion of item 316) of the liner (FIG. 3O, item 316) is located between (FIG. 3O, bottom portion of 316 is located between side of 318 and top of 302 directly below 316) the first insulating layer (FIG. 3A, item 302) and the second insulating layer (FIG. 3A, item 318), 
Shah et al fails to explicitly disclose a bottom surface of the part of the liner is lower than a bottom surface of the bottom electrode layer.
	However, Lin et al teaches a bottom surface of the part (FIG. 1, item 118 contacting item 108) of the liner is lower (FIG. 1, item 118 extends below item 102; Col 5, lines 30-35, i.e. an upper dielectric layer 118 abuts the lower dielectric layer 108 and covers sidewalls of the bottom electrode 102, the switching dielectric 104, and the sidewall spacer 132) than a bottom surface of the bottom electrode layer (FIG. 1, item 102).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for manufacturing the resistive random access memory structure as disclosed in Shah et al with the bottom surface of the part of the liner is lower than a .

Response to Arguments
Applicant's arguments filed July 8, 2021 have been fully considered but they are not persuasive.

Regarding 102 Rejection of claim 7.  Applicant argues:
In the Office Action, Examiner indicated that Shah discloses a method for manufacturinga resistive random access memory structure, comprising removing the liner (FIG. 3], dielectricspacer 316) on a sacrificial layer (FIG. 3I, top electrode 312) to expose a top surface of thesacrificial layer.
However, as shown in FIG. 3H of Shah (reproduced below), the alleged liner 316 is NOTdisposed on the top surface of the alleged sacrificial layer 312. Also, as shown in FIG. 31 ofShah (reproduced below), the top surface of the alleged sacrificial layer 312 is exposed throughby removing “the alleged second insulating layer 318, and the feature 314” overlying the topsurface of the alleged sacrificial layer 312. Therefore, Shah fails to teach or suggest “removingthe liner on a top surface of the sacrificial layer to expose the top surface of the sacrificiallayer” as recited in amended claim 7.
Applicant appears to be arguing that the prior art removes item 318 to expose item 312 and therefore does not teach the applicant’s claim.
However, item 318 or the prior art is applicant’s second insulating layer.  Applicant is alleging that applicant’s claim removes the liner from the sacrificial layer to expose the sacrificial layer without touching applicant’s second insulation layer. 

Applicant’s arguments are not persuasive.

Applicant’s further argues:
In addition, Lin is relied upon as disclosing the features “a bottom surface of the part ofthe liner is lower than a bottom surface of the bottom electrode layer”, but also fails to cure thedeficiencies of Shah. Based on the above, Applicant respectfully submits that amended claim 7clearly defines over the references relied on by the Examiner. Therefore, it is respectfullysubmitted that claim 7 is allowable.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. a bottom surface of the part of the liner is lower than a bottom surface of the bottom electrode layer) are not recited in the rejected claim 7.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Claim 7 was not rejected with Lin.  Claim 7 was rejected under 102 with Shah.
Applicant’s arguments are not persuasive.

Furthermore, this limitation “a bottom surface of the part of the liner is lower than a bottom surface of the bottom electrode layer” was rejected in claim 15 under Shah in view of Lin.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Regarding 102 Rejection of claim 8.  Applicant argues:
Applicant respectfully disagrees. According to the recitation “forming a liner toconformally cover the sacrificial layer” in claim 7 (parent claim of claim 8), the sacrificial layeris formed prior to the formation of liner. Since the third dielectric layer 320 of Shah is formed“after” the formation of the alleged liner 316, the third dielectric layer 320 cannot be construedas the sacrificial layer of claim 8. Therefore, Shah fails to teach or suggest “performing ananisotropic etching process to remove a portion of the sacrificial layer and to form a firstopening in the sacrificial layer” as recited in claim 8. In addition, Lin also fails to cure theabove deficiencies. Favorable consideration and allowance of claim 8 is respectfully requested.

Applicant is arguing that the prior art doesn’t teach applicant’s claim because the prior art has additional unrecited steps that aren’t in applicant’s claim 7 and 8.
However applicant’s claims 7 and 8 state at the beginning of the claims state:
7. (Currently Amended) A method for manufacturing a resistive random access memory structure, comprising:
8. (Original) The method for manufacturing the resistive random access memory structure as claimed in claim 7, wherein removing the sacrificial layer comprises:
The term comprising/comprises is a transitional phrase in a method claim indicates that the claim is open-ended and allows for additional steps. MPEP 2111.03
comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant is arguing against the additional steps of the prior art while applicant has an open ended claim.
Applicant is arguing narrowly while claiming broadly.  Applicant’s claim does not prevent further layers from being formed later or “after” other steps of applicant’s claim.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sung et al (U.S. 2016/0268505) discloses a resistive random access memory with a recessed electrode.
Chang et al (U.S. 2017/0117467) discloses a resistive random access memory with a recessed electrode.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.E.B./           Examiner, Art Unit 2815                        

/NILUFA RAHIM/           Primary Examiner, Art Unit 2893